DETAILED ACTION
Claims 22-24, 34-35, and 39 were rejected in the Office Action mailed 08/27/2021. 
Applicant filed a response and amended claim 22 on 11/11/2021. 
Claims 22-24, 34-35, and 30 are pending. 
Claims 22-24, 34-35, and 39 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 35 requires “the fabric is subjected to dyeing processing.” Claim 22, which claim 35 depends upon, requires “the meta-aramid fibers are of the spun-dyed type” in line 4. Given the fabric claims spun-dyed meta-aramid fibers, the limitation of claim 35 does not further limit claim 22. Applicant may cancel the claim, amend the claim to place the claim in proper 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 22-23, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005273068) (Nakamura), Bonner et al. (US 2014/0261852) (Bonner), and Kikuchi et al. (WO 2013061901A1) (Kikuchi).
It is noted that when utilizing WO 2013061901A1, the disclosures of the reference are based on US 20140303292A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2013061901A1 are found in US 20140303292A1.
Regarding claim 22 
Tanaka teaches a fiber fabric useful for flame resistant garment (i.e., a textile product that uses the fabric for protective clothing, fire protective clothing), wherein the fabric comprises a blended spun yarn comprising m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers. See, e.g. abstract, entire document, column 10, line 44 – column 11, line 15, and Example 12 in Table 4. 
Given Tanaka does not require the fabric to comprise a yarn other than the blended spun yarn, it is clear the fabric of Tanaka consists of the blended spun yarn. Further, given Tanaka does not require the blended spun yarn to comprise additional components other than the m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers, it is clear the blended spun yarn of Tanaka consists of m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers. 
Tanaka further teaches the polyester fibers usable for the present invention have an individual fiber denier of preferably 0.5 to 2.0 (i.e., 0.55 to 2.2 dtex). Column 4, lines 35-38. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is noted that Tanaka does not disclose having any amount of solvent in the blended spun yarn, therefore it is clear the meta-aramid fibers would not have any amount of solvent, i.e., 0% by weight of solvent. 	

Tanaka does not explicitly teach the fabric is imparted with a hydrophilizing agent (A), the blended yarn comprises two-ply spun yarn having a yarn count of 40 (B), or the that the meta-aramid fibers are of the spun-dyed type and contain a residual amount of solvent of 0.1% by weight or less (C).
	With respect to the difference, Nakamura (A) teaches a functional fiber structure in which functional fine particles are imparted to the fiber structure via a hydrophilic binder resin, wherein the functional fiber structure has a soft texture and excellent washing durability. Paragraphs [0001] and [0007].
	Nakamura teaches the functional fiber structure is a woven fabric, wherein the woven fabric comprises rayon fibers, synthetic fibers, polyester fibers, etc. Paragraph [0014]. 

As Nakamura expressly teaches, adhesion of this amount of binder resin ensures sufficient functionality and ensures cost is not increased. Paragraph [0026].
As Nakamura expressly teaches, the functional fiber structure has a soft texture and excellent durability as well as a functionality such as water-repelling, flame-retardant processing, and sweat absorption. Paragraphs [0012] and [0034]. 
Nakamura and Tanaka are analogous art as they are both drawn to garments. Nakamura, paragraph [0063].
In light of the motivation of applying the binder resin containing functional fine particles as provided by Nakamura, it therefore would have been obvious to one of ordinary skill in the art to apply the amino-modified and polyethylene glycol-modified silicone containing functional fine particles in an amount of 0.5 to 5.0% by weight to the flame resistant garment of Tanaka, in order to provide a soft texture, durability, and functionality such as water-repelling, flame-retardant processing, and sweat absorption, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Bonner (B) teaches a flame-resistant fabric made from a spun yarn comprising a fiber blend. See, e.g. abstract and paragraphs [0001] and [0019]. 
As Bonner expressly teaches, two-ply yarns are preferred for strength and durability. Further, the larger the yarn count, the lighter the fabric. Paragraph [0051]. 
Bonner and Tanaka in view of Nakamura are analogous art as they are both drawn to flame-resistant fabrics for garments. Bonner, paragraph [0050]. 
	In light of the motivation as provided by Bonner, it therefore would have been obvious to one of ordinary skill in the art to use two-ply yarns having a count size ranging from 64/2 to 15/2 as the blended yarn of Tanaka in view of Nakamura, in order to form a strong, durable, and lightweight fabric for a garment with predictable success, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	With respect to the difference, Kikuchi (C) teaches a spun-dyed meta-type wholly aromatic polyamide fiber comprising a residual content of 0.1% by mass or less based on the whole mass of the fiber, for use in protective clothing such as a firefighter suit or a heat-resistant work suit. See, e.g., abstract and paragraphs [0015] and [0017].
	As Kikuchi expressly teaches, when the solvent remains in the fiber in an amount exceeding 1%, environmental safety is reduced and discoloration and fading is increased during the use under light exposure. Paragraph [0018]. 

	Kikuchi and Tanaka in view of Nakamura and Bonner are analogous art as they are both drawn to fabrics useful for protective clothing such as flame and heat resistant clothing. 
	In light of the motivation as provided by Kikuchi, it therefore would have been obvious to one of ordinary skill in the art to use the spun-dyed meta-type wholly aromatic polyamide fiber of Kikuchi as the meta-type aramid fibers of Tanaka in view of Nakamura and Bonner, in order to provide the spun yarn excellent discoloration, fading resistance under light exposure for a long time, dimensional stability at a high temperature, flame resistance, heat resistance, and small shrinkage at a high temperature as well as ensure it may be continuously used for applications with exposure to flame, heat, and light, and thereby arrive at the claimed invention.
	
Given that material and structure of the fabric of Tanaka in view of Nakamura, Bonner, and Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Nakamura, Bonner, and Kikuchi would intrinsically have an afterflame obtained by measuring flammability as defined in Method A-4 of JIS L1091-1992 is 2.0 seconds or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 23
Tanaka further teaches the aramid fibers are 93% by weight m-aramid fiber and 7% by weight p-aramid fiber in Example 12 (i.e., 65/70 x 100% = 93%; 5/70 x100% = 7%). Column 10, line 62 – column 11, line 15 and Example 12 in Table 4. 

Regarding claim 35
Given the meta-type wholly aromatic polyamide fiber is spun-dyed, it is clear the fabric comprising the spun-dyed meta-type wholly aromatic polyamide fiber is dyed. 
Although Tanaka in view of Nakamura, Bonner, and Kikuchi does not explicitly teach subjecting the fabric to a dyeing process as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Tanaka in view of Nakamura, Bonner, and Kikuchi meets the requirements of the claimed product (i.e., the fabric is dyed), Tanaka in view of Nakamura, Bonner, and Kikuchi clearly meets the requirements of the present claim.

Regarding claim 39
Tanaka further teaches the fiber fabric is useful for forming a flame resistant garment. Column 5, lines 65-67 and column 11, lines 55-64. Therefore, it would have been obvious to one of ordinary skill in the art to form a flame resistant garment (i.e., fire-protective clothing) using the fiber fabric of Tanaka in view of Nakamura, Bonner, and Kikuchi, as Tanaka teaches the fiber fabric is useful for forming flame resistant garments, and thereby arrive at the claimed invention. 
	
		
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005273068) (Nakamura), Bonner et al. (US 2014/0261852) (Bonner), and Kikuchi et al. (WO 2013061901A1) (Kikuchi), as applied in claim 23 above, and further in view of Shimada et al. (JP 2014129616A) (Shimada).
It is noted Shimada et al. (JP 2014129616A) was cited in the IDS filed 03/02/2017.The Examiner has provided a machine translation of JP 2014129616A. The citations of the prior art in this rejection refers to the machine translation.
Regarding claim 24

With respect to the difference, Shimada teaches a durable heat-resistant fabric comprising a meta-type aromatic polyamide fiber having high piling performance. The durable heat-resistant fabric is for use in forming protective clothing. See, e.g., abstract and paragraphs [0001-0002]. The meta-type aromatic polyamide fiber has a crystallinity of 15 to 25%. Paragraph [0019]. 
As Shimada expressly teaches, a range of 15 to 25% crystallinity provides excellent pilling performance of class 4 or higher, reduces surface uneveness when dyed, and ensure dimensional stability to the meta-type aromatic polyamide fiber. Paragraph [0019]. 
Shimada and Tanaka in view of Nakamura, Bonner, and Kikuchi are analogous art as they are both drawn to heat-resistant fabric for forming garments. 
In light of the motivation as provided by Shimada, it therefore would have been obvious to one of ordinary skill in the art to ensure the spun-dyed meta-type wholly aromatic polyamide fiber of Tanaka in view of Nakamura, Bonner, and Kikuchi possesses a degree of crystallization in the range of 15 to 25%, in order to provide the spun yarn excellent pilling performance, reduced surface uneveness when dyed, and ensure dimensional stability, and thereby arrive at the claimed invention.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005237068) (Nakamura), Bonner et al. (US 2014/0261852) (Bonner), and Kikuchi et al. (WO 2013061901A1) (Kikuchi), as applied in claim 22 above, and further in view of Burckel (US 4,198,494). 
Regarding claim 34

With respect to the difference, Burckel teaches fabrics for use in lightweight garments offering protection against brief exposure to extreme thermal fluxes. See, e.g. abstract and column, 1 lines 7-26. 
As Burckel expressly teaches, the fabrics are preferably “lightweight”, i.e., have a basis weight of 3-10 oz./yd.2 (i.e., ~101 gsm to ~339 gsm). Column, 2 lines 47-48. 
Burckel and Tanaka in view of Nakamura, Bonner, and Kikuchi are analogous art as they are both drawn to protective clothing. 
In light of the motivation of using the basis weight as provided by Burckel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fabric of Tanaka in view of Nakamura, Bonner, and Kikuchi to have a basis weight in the range of 3-10 oz./yd.2, in order to produce a lightweight fabric, and thereby arrive at the claimed invention. 

Claims 22-23, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek), Bonner et al. (US 2014/0261852) (Bonner), and Kikuchi et al. (WO 2013061901A1) (Kikuchi).
It is noted that when utilizing WO 2013061901A1, the disclosures of the reference are based on US 20140303292A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2013061901A1 are found in US 20140303292A1.
Regarding claim 22 
Tanaka teaches a fiber fabric useful for flame resistant garment (i.e., a textile product that uses the fabric for protective clothing, fire protective clothing), wherein the fabric comprises See, e.g. abstract, entire document, column 10, line 44 – column 11, line 15, and Example 12 in Table 4. 
Given Tanaka does not require the fabric to comprise a yarn other than the blended spun yarn, it is clear the fabric of Tanaka consists of the blended spun yarn. Further, given Tanaka does not require the blended spun yarn to comprise additional components other than the m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers, it is clear the blended spun yarn of Tanaka consists of m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers. 
Tanaka further teaches the polyester fibers usable for the present invention have an individual fiber denier of preferably 0.5 to 2.0 (i.e., 0.55 to 2.2 dtex). Column 4, lines 35-38. Given that Tanaka discloses the fiber fabric that overlaps the presently claimed fabric, including using a polyester fiber having a fineness of 0.55 to 2.2 dtex, it therefore would be obvious to one of ordinary skill in the art, to use a polyester fiber having a fineness of 0.55 to 2.2 dtex, which is both disclosed by Tanaka and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 	
It is noted that Tanaka does not disclose having any amount of solvent in the blended spun yarn, therefore it is clear the meta-aramid fibers would not have any amount of solvent, i.e., 0% by weight of solvent. 	


	With respect to the difference, Schymitzek (A) teaches a fabric-softening fabric treatment agent comprising a polyethylene glycol-aminosilicone copolymer, trideceth-9 PG-amodimethicone, wherein the amount of polyethylene glycol-aminosilicone copolymer is 0.20% by weight of 0.30% by weight. See, e.g. abstract; paragraphs [0002], [0026], and [0070]; claim 6; Table 1.
	As Schymitzek expressly teaches, the aminosiloxane serves to improve the water absorption performance and the rewettability of the treated textiles, and to facilitate ironing of the treated textile. Paragraph [0071]. 
	Schymitzek and Tanaka are analogous art as they are both drawn to fabrics. 
	In light of the motivation of applying a fabric-softening fabric treatment agent comprising a polyethylene glycol-aminosilicone copolymer to a fabric as provided by Schymitzek, it therefore would have been obvious to one of ordinary skill in the art to apply a fabric-softening fabric treatment agent comprising a polyethylene glycol-aminosilicone copolymer to the fiber fabric of Tanaka, such that the fabric comprises 0.20% by weight or 0.30% by weight of the polyethylene glycol-aminosilicone copolymer, in order to soften the fabric as well as improve the water absorption performance, rewettability, and facilitate ironing of the fabric, and thereby arrive at the claimed invention. 

With respect to the difference, Bonner (B) teaches a flame-resistant fabric made from a spun yarn comprising a fiber blend. See, e.g. abstract and paragraphs [0001] and [0019]. Bonner teaches the spun yarns comprise two-ply yarns. With respect to two-ply yarns, yarn count size ranges from 64/2 to 15/2. Paragraph [0051]. 

Bonner and Tanaka in view of Schymitzek are analogous art as they are both drawn to flame-resistant fabrics for garments. Bonner, paragraph [0050]. 
	In light of the motivation as provided by Bonner, it therefore would have been obvious to one of ordinary skill in the art to use two-ply yarns having a count size ranging from 64/2 to 15/2 as the blended yarn of Tanaka in view of Schymitzek, in order to form a strong, durable, and lightweight fabric for a garment with predictable success, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Kikuchi (C) teaches a spun-dyed meta-type wholly aromatic polyamide fiber comprising a residual content of 0.1% by mass or less based on the whole mass of the fiber, for use in protective clothing such as a firefighter suit or a heat-resistant work suit. See, e.g., abstract and paragraphs [0015] and [0017].
	As Kikuchi expressly teaches, when the solvent remains in the fiber in an amount exceeding 1%, environmental safety is reduced and discoloration and fading is increased during the use under light exposure. Paragraph [0018]. 
As Kikuchi expressly teaches, the spun-dyed meta-type wholly aromatic polyamide fiber exhibits excellent discoloration, fading resistance under light exposure for a long time, dimensional stability at a high temperature, flame resistance, heat resistance, and small 
	Kikuchi and Tanaka in view of Schymitzek and Bonner are analogous art as they are both drawn to fabrics useful for protective clothing such as flame and heat resistant clothing. 
	In light of the motivation as provided by Kikuchi, it therefore would have been obvious to one of ordinary skill in the art to use the spun-dyed meta-type wholly aromatic polyamide fiber of Kikuchi as the meta-type aramid fibers of Tanaka in view of Schymitzek and Bonner, in order to provide the spun yarn excellent discoloration, fading resistance under light exposure for a long time, dimensional stability at a high temperature, flame resistance, heat resistance, and small shrinkage at a high temperature as well as ensure it may be continuously used for applications with exposure to flame, heat, and light, and thereby arrive at the claimed invention.

Given that material and structure of the fabric of Tanaka in view of Schymitzek, Bonner, and Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Schymitzek, Bonner, and Kikuchi would intrinsically have an afterflame obtained by measuring flammability as defined in Method A-4 of JIS L1091-1992 is 2.0 seconds or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Given that material and structure of the fabric of Tanaka in view of Schymitzek, Bonner, and Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Schymitzek, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 23
Tanaka further teaches the aramid fibers are 93% by weight m-aramid fiber and 7% by weight p-aramid fiber in Example 12 (i.e., 65/70 x 100% = 93%; 5/70 x100% = 7%). Column 10, line 62 – column 11, line 15 and Example 12 in Table 4. 

Regarding claim 35
Given the meta-type wholly aromatic polyamide fiber is spun-dyed, it is clear the fabric comprising the spun-dyed meta-type wholly aromatic polyamide fiber is dyed. 
Although Tanaka in view of Schymitzek, Bonner, and Kikuchi does not explicitly teach subjecting the fabric to a dyeing process as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Tanaka in view of Schymitzek, Bonner, and Kikuchi meets the requirements of the claimed product (i.e., the fabric is dyed), Tanaka in view of Schymitzek, Bonner, and Kikuchi clearly meets the requirements of the present claim.

Regarding claim 39
Tanaka further teaches the fiber fabric is useful for forming a flame resistant garment. Column 5, lines 65-67 and column 11, lines 55-64. Therefore, it would have been obvious to one of ordinary skill in the art to form a flame resistant garment (i.e., fire-protective clothing) using the fiber fabric of Tanaka in view of Schymitzek, Bonner, and Kikuchi, as Tanaka teaches the fiber fabric is useful for forming flame resistant garments, and thereby arrive at the claimed invention. 
	
		
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek), Bonner et al. (US 2014/0261852) (Bonner) and Kikuchi et al. (WO 2013061901A1) (Kikuchi), as applied in claim 23 above, and further in view of Shimada et al. (JP 2014129616A) (Shimada).
Regarding claim 24
Tanaka in view of Schymitzek, Bonner, and Kikuchi teaches all of the limitations of the claimed invention above, however does not explicitly disclose the degree of crystallization of the meta-type wholly aromatic polyamide fiber. 
With respect to the difference, Shimada teaches a durable heat-resistant fabric comprising a meta-type aromatic polyamide fiber having high piling performance. The durable See, e.g., abstract and paragraphs [0001-0002]. The meta-type aromatic polyamide fiber has a crystallinity of 15 to 25%. Paragraph [0019]. 
As Shimada expressly teaches, a range of 15 to 25% crystallinity provides excellent pilling performance of class 4 or higher, reduces surface uneveness when dyed, and ensure dimensional stability to the meta-type aromatic polyamide fiber. Paragraph [0019]. 
Shimada and Tanaka in view of Schymitzek, Bonner, and Kikuchi are analogous art as they are both drawn to heat-resistant fabric for forming garments. 
In light of the motivation as provided by Shimada, it therefore would have been obvious to one of ordinary skill in the art to ensure the spun-dyed meta-type wholly aromatic polyamide fiber of Tanaka in view of Schymitzek, Bonner, and Kikuchi possesses a degree of crystallization in the range of 15 to 25%, in order to provide the spun yarn excellent pilling performance, reduced surface uneveness when dyed, and ensure dimensional stability, and thereby arrive at the claimed invention.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek), Bonner et al. (US 2014/0261852) (Bonner) and Kikuchi et al. (WO 2013061901A1) (Kikuchi), as applied in claim 22 above, and further in view of Burckel (US 4,198,494). 
Regarding claim 34
Tanaka in view of Schymitzek, Bonner, and Kikuchi teaches all of the limitation of the claimed invention above, however does not explicitly teach the basis weight of the fabric. 
With respect to the difference, Burckel teaches fabrics for use in lightweight garments offering protection against brief exposure to extreme thermal fluxes. See, e.g. abstract and column 1, lines 7-26. 
2 (i.e., ~101 gsm to ~339 gsm). Column 2, lines 47-48. 
Burckel and Tanaka in view of Schymitzek, Bonner, and Kikuchi are analogous art as they are both drawn to protective clothing. 
In light of the motivation of using the basis weight as provided by Burckel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fabric of Tanaka in view of Schymitzek, Bonner, and Kikuchi to have a basis weight in the range of 3-10 oz./yd.2, in order to produce a lightweight fabric, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendment to claim 22 and the argument over Kikuchi et al. (US 20130023610) set forth on page 5 of the remarks filed 11/11/2021, it is agreed Kikuchi does not disclose a spun-dyed meta-aramid fibers in which a residual amount of solvent is 0.1% by weight or less. Therefore, the previous rejections relying on Kikuchi et al. (US 20130023610) is withdrawn. However, the amendment to claim 22 necessitates a new set of rejections, as set forth above.  

The amendment to claim 22 necessitated a new set of 35 U.S.C. 112(d) rejections as set forth above. 

Applicant’s remaining arguments filed 11/11/2021 have been fully considered but they are not persuasive as set forth below. 

Applicants primarily argue:
“In addition, Applicant submits that the claimed invention provides a fabric which has durable moisture absorbency in addition to flame retardance, wherein occurrence of 

Remarks, pg. 5
The Examiner respectfully traverses as follows:
Firstly, the fact remains the prior art teaches each and every claim limitation of the present invention. Given the prior art discloses the same structure as presently claimed comprising the same components and amount of components as presently claimed, the prior art would possess the same properties. 
Secondly, if Applicant intends to argue the claimed fabric possesses unexpected results, it is noted that overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b). Applicant’s arguments with respect to unexpected results amounts to a general allegation that the results are unexpected without meeting the three different elements outlined above. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.X.N./Examiner, Art Unit 1789